       Case 4:20-cv-00903-KGB-JTK Document 60 Filed 09/21/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

KENNETH DORN,                                                                      PLAINTIFF
ADC #169545

v.                                  4:20-cv-00903-KGB-JTK

WENDY KELLEY, et al.                                                             DEFENDANTS

                                              ORDER

          The Court has received Proposed Findings and Recommendations from United States

Magistrate Judge Jerome T. Kearney filed on December 17, 2020 (Dkt. No. 27).        No party has

filed objections to these Proposed Findings and Recommendations, and the time to do so has

passed.     After a careful review, the Court concludes that the December 17, 2020, Proposed

Findings and Recommendations should be, and hereby are, adopted in their entirety as this Court’s

findings in all respects (Dkt. No. 27).

          The Court has also received Proposed Findings and Recommendations from Judge Kearney

filed on March 19, 2021, and March 23, 2021 (Dkt. Nos. 42, 43).      No party has filed objections

to these Proposed Findings and Recommendations, and the time to do so has passed.         After a

careful review, the Court concludes that the March 23, 2021, Proposed Findings and

Recommendations should be, and hereby are, adopted in their entirety as this Court’s findings in

all respects (Dkt. No. 43).   The Court declines to adopt as moot the March 19, 2021, Proposed

Findings and Recommendations, which addressed the same motion as the March 23, 2021,

Proposed Findings and Recommendations (Dkt. No. 42).

          Accordingly, the Court denies plaintiff Kenneth Dorn’s November 25, 2020, motion for

preliminary injunction (Dkt. No. 23).     The Court grants separate defendants Claudia Harris and

Richard Clark’s motion to dismiss (Dkt. No. 17). The Court dismisses Ms. Harris and Mr. Clark
       Case 4:20-cv-00903-KGB-JTK Document 60 Filed 09/21/21 Page 2 of 2




as parties in this case. Finally, the Court denies Mr. Dorn’s March 4, 2021, motion for temporary

restraining order and preliminary injunction, which the Court construes as a motion for preliminary

injunctive relief (Dkt. No. 34).

       It is so ordered this 21st day of September, 2021.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
